DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 are examined herein. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“automated carriage apparatus for removing and/or inserting a carriage from and/or onto the conveyor” in claim 10. This limitation is being taken in light of the disclosure of “a crane or other lifting system for removing the carriage from the conveyor,” [0059] of US PGPub 20190133063 (the instant specification). 
“automated tray apparatus for removing and/or inserting a tray from and/or onto the carriages” in claim 11. As discussed below, no specific structure can be found in the instant specification for the claimed structure, thus the metes and bounds of the claimed invention are unclear.
Each of the above phrases contains a nonce term “apparatus” further modified by the functions “removing” or “inserting” a carriage/tray.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10 & 11, each of the multiple permutations of the phrases containing “and/or” must be clear, supported by the specification, and make grammatical sense. However, each of the phrases “…apparatus for removing… a carriage/tray onto the conveyor/carriages…” 
Further RE Claims 10 & 11, the use of the term “respectively” after four permutations of the claimed phrasing is unclear. What is “respective” about the phrase immediately prior?
Further RE Claim 11, the instant specification lacks specific structure for the proper interpretation of the phrase “automated tray apparatus” - thus the metes and bounds of the claimed apparatus cannot be as contemplated by the inventor.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 104351033) and Hamilton et al. (WO 2013185136), hereinafter referred to as “Huang” and “Hamilton,” respectively.
For Claim 1, Huang discloses a soilless plant growing system (the intelligent micro-sterile plant factory, as illustrated in Figures 1-7, with nutrient solution), comprising: a conveyor (conveying device 52) for moving plants around a closed loop (Fig. 4); a clean room (cabinet body 10) in which the conveyor is located (Fig. 4), the clean room provided with a filtered air supply (“sterile air filter” [0017]) and held at a pressure above ambient atmospheric pressure (“external pressure difference detecting device set on the cabinet body through automatic control of the cabinet body internal pressure greater than the external pressure” [0017]); at least one tray (each planting tray 51) configured to be mounted on the conveyor for movement thereon [0027], each tray configured for growing at least one plant in the absence of soil (the system of Huang 
Huang is silent to the least one tray configured to be received on a plurality of carriages.
Such carriages carrying one or more plant growing trays on a conveying system are well known in the art. 
Hamilton, like prior art above, teaches a plant cultivating and conveying system (title, disclosure), further comprising a plurality of carriages (stands 18, Fig. 8 for example) supporting one or more trays (holder 272 + trough 274), the plurality of carriages configured to be mounted on a conveyor for movement thereon (note that the wheels at the bottom of the stand cooperate with guide assembly 69 when the stand is acted on by the carriage/conveyor 14 + 15, the guide assembly being discussed starting on page 37, noting that the guide assembly may be suspended from the ceiling, coming up from the ground as in Fig. 26b, or a combination).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the trays and conveying system of Huang by placing the trays on the stands and mounting at least a portion of the conveyor to the floor as taught by Hamilton, in order to scale up the system, thus providing an increased yield for any user-chosen plant type in any quantity, as is well known in the art.
For Claim 13, in normal operation of the reference as modified for the rejection of claim 1, the above-modified reference teaches a method of growing a plant in the absence of soil (in normal operation of the intelligent micro-sterile plant factory, as illustrated in Figures 1-7, with nutrient solution), the method comprising: providing a soilless plant growing system of claim 1 (see the rejection of claim 1 above); placing a plant on the tray (plants are placed on the tray 51 

For Claim 2, the above-modified reference teaches the soilless plant growing system of claim 1, and the above-modified reference further teaches wherein the conveyor is a floor-mounted conveyor (note the guide assembly 69, Hamilton wherein at least a portion of the conveyor is attached to the floor).
For Claim 3, the above-modified reference teaches the soilless plant growing system of claim 1, and the above-modified reference further teaches wherein each carriage may be removably replaceable on the conveyor (neither the trays of Huang nor the stands of Hamilton are permanently affixed to the conveyor, and as such, they may be both removed and replaced).
For Claim 4, the above-modified reference teaches the soilless plant growing system of claim 1, and the above-modified reference further teaches wherein the plurality of carriages are arranged in a first order on the conveyor, and wherein the plurality of carriages are re-orderable on the conveyor into a second order (as discussed with claim 3, the trays of Huang are not permanently affixed to the conveyor, and may be reordered by a user, if desired; note that the claim lacks the structure configured to perform the claimed function).

For Claim 7, the above-modified reference teaches the soilless plant growing system of claim 1, and Huang further discloses further comprising at least one watering station configured to irrigate the plants on each carriage as the carriage is passed adjacent to the watering station (as discussed in [0031] the nutrient solution would be provided by nozzles when trays pass by).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hamilton and Kertz (US 20080274494).
For Claim 5, the above-modified reference teaches the soilless plant growing system of claim 1, and Huang further discloses wherein the clean room comprises light-transmissible windows (discussed as a transparent cabinet, [0015]).
The above-modified reference is silent to composed of polycarbonate.
Kertz, like prior art above, teaches a growing device (title, disclosure), further comprising polycarbonate as an example of a clear material well-known in the art [0043].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the material of the cabinet of the above-modified reference with polycarbonate as taught by Kertz, in order to use a well-known, available material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design .

Claims 8 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hamilton and Pettibone (US 20110120002).
For Claim 8, the above-modified reference teaches the soilless plant growing system of claim 7.
The above-modified reference is silent to wherein the watering station is configured to collect water run-off from the plants.
Pettibone, like prior art above, teaches a plant growing and conveying system (title, disclosure), further comprising a water recirculating system configured to collect water run-off from the plants [0017].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the watering station of the above-modified reference with the ability to collect and recycle run-off water as taught by Pettibone, in order to require less water for plant growth, as is well known in the art.
For Claim 12, the above-modified reference teaches the soilless plant growing system of claim 1.
The above-modified reference is silent to further comprising at least one sensor configured to determine the maturity of plants present in a tray.
Pettibone, like prior art above, teaches a plant growing and conveying system (title, disclosure), further comprising at least one sensor configured to determine the maturity of plants present in a tray [0021].
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hamilton, Pettibone, and Howe-Sylvain (US 20130019527).
For Claim 9, the above-modified reference teaches the soilless plant growing system of claim 8.
The above-modified reference is silent to wherein the watering station is configured to purify water run-off collected from the plants.
Howe-Sylvain, like prior art above, teaches a plant growth device (title, disclosure), further comprising a watering station configured to purify water run-off collected from the plants [0010 & 17].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the tank of the nutrient solution circulating assembly of the above-modified reference with a filter as taught by Howe-Sylvain, in order to better prepare the recycled solution to meet a plant’s needs and to avoid propagating any plant illnesses within the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hamilton and Marchildon (US 20150208592).
For Claim 10, the above-modified reference teaches the soilless plant growing system of claim 1.
The above-modified reference is silent to further comprising automated carriage apparatus for removing and/or inserting a carriage from and/or onto the conveyor, respectively.
Marchildon, like prior art above, teaches a plant cultivating and conveying system (title, disclosure) further comprising carriage apparatus removing and/or for inserting a carriage from and/or onto the conveyor (the forklift discussed in [0010,0017-19]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the window/door area of the above-modified reference with a forklift capable of inserting or removing a carriage from the system as taught by Marchildon, in order to be able to handle the weight associated with large amounts of plants.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the carriage apparatus with automation, in order to remove a user from possible dangers (weight, chemicals in fertilizers, etc) associated with growing plants, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hamilton and Kitagawa (WO 2015022782)
For Claim 11, the above-modified reference teaches the soilless plant growing system of claim 1.
The above-modified reference is silent to further comprising automated tray apparatus for removing and/or inserting a tray from and/or onto the carriages, respectively.
Kitagawa, like prior art above, teaches a plant conveying and cultivating device (title, disclosure), further comprising an apparatus for the insertion or removal of a tray from the system (100’ and/or 200’ illustrated in Fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the window/door area of the above-modified reference with an apparatus for the insertion or removal of a tray from the system as taught by Kitagawa, in order to be able to handle the weight associated with large amounts of plants.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the tray apparatus with automation, in order to remove a user from possible dangers (weight, chemicals in fertilizers, etc) associated with growing plants, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Response to Arguments
Applicant’s arguments, regarding the availability of Tabakman as prior art, see pages 7-9 of Applicant Remarks filed 19 July 2021, have been fully considered and are persuasive.  
	
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References to Pettibone (US 20110131876), Echart (EP 0352031), Ruthner (US4255897), and Ruthner (US 4356664) should be reviewed due to the similarity of each disclosure to the disclosed instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643